ITEMID: 001-83739
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF VOLKOV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: No violation of Art. 6-1
TEXT: 6. The applicant was born in 1969 and, before his conviction (described below), he lived in Irtyshskiy, a town in the Omsk Region.
7. On 16 April 1999 the police arrested and detained the applicant on suspicion of murder. After the investigation, the police accused him, inter alia, of shooting two persons and wounding two others, and submitted the case for trial to the Omsk Regional Court.
8. The trial began on 17 November 1999. Before the hearing, the court excluded the public from the court room. Once the hearing had begun, the applicant's lawyer protested. He argued that the court had acted unlawfully.
9. The widow of one of the applicant's purported victims, Ms G., had requested in camera proceedings because she feared “the defendant's friends and their threats”.
10. The applicant stated that he saw no reason to hold the hearing in private. The public prosecutor supported Ms G.'s request “in order to ensure the objectivity of the proceedings” because, in his opinion, the victims and witnesses were under pressure and feared testifying in public.
11. The court deliberated on the spot and decided to continue the hearing in camera in order “to ensure a comprehensive and objective examination of the case and to avoid any possibility of pressure on the victims and witnesses”.
12. On 26 November 1999 the court found the applicant guilty of the premeditated murder of two individuals and the attempted murder of another individual in May 1993. He was also convicted of the intentional infliction of grievous bodily harm in April 1999. The court sentenced the applicant to seventeen years' imprisonment.
13. On 5 January 2000 the applicant appealed to the Supreme Court. His lawyer argued, inter alia, that hearing the case in private had been unlawful for a number of reasons. First, under the Code of Criminal Procedure the intimidation of witnesses did not justify hearings in private. Secondly, the court had failed to identify any specific instance of intimidation. Thirdly, only bailiffs could effectively ensure the witnesses' security.
14. On 7 June 2000 the Supreme Court rejected the appeal after the applicant's lawyers and a representative of the prosecution had been heard. However, the appeal judgment disregarded the complaint about the trial court hearing in private.
15. On 6 December 2000 the Presidium of the Supreme Court reduced the applicant's sentence to twelve years' imprisonment.
16. At the time of the applicant's trial, criminal proceedings were primarily governed by the Code of Criminal Procedure 1960 (“the CCP”). Article 18 of the CCP established the principle that all hearings should be public. Hearings in private were possible only in cases which involved State secrets, sexual offences, cases where the defendant was under sixteen years of age or where publicity could damage the participants' private life.
17. Apart from the CCP, criminal proceedings were governed by the Basic Law on the Criminal Procedure of the USSR of 1958, which remained in force at the time of the applicant's trial. Under section 12 of the Basic Law, hearings in private were also possible to ensure the security of the victims and witnesses.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
